DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Non-Final Office Action is in response to amendment filed on 01/11/2022.
	Claims 1-20 have been amended. Claims 1-23 remain pending in the application. 

Response to Amendment

The amendment filed 01/11/2022 has been entered. Claims 1-20 have been amended. Claims 1-23 remain pending in the application. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.



Response to Arguments

 Regarding Applicant’s arguments, on page 8-13 of the remark filed on 01/11/2022, on the newly amended limitations of independent claim 1: “a compression dictionary”
	“and the compression dictionary indicates a first mapping between the first index and the first data entry;”
	The limitation of independent claim 1: “and the compressed certificate chain includes a first index in place of the first data entry”
	The newly amended limitations of independent claim 10: “a compression dictionary”
	“and the compression dictionary indicates a first mapping between the first index and the first data entry;”
 “decompressing a compressed certificate chain based on the compression dictionary”, to generate a decompressed certificate chain,”
	The newly amended limitations of independent claim 17: “based on a compression dictionary”
	“and the compressed certificate chain includes a first index in place of the first data entry, and the compression dictionary indicates a first mapping between the first index and the first data entry,”

	“based on the compression dictionary”, arguments are persuasive.


Therefore, the 35 U.S.C. 102 rejection by Wenocur, et al. (U.S Pub. No. 20030041110) and the 35 U.S.C. 103 rejection of Wenocur, et al. (U.S Pub. No. 20030041110) in further view of Parkinson et al. (U.S Pub. No. 20080126378) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Bowes et al. (U.S Pub. No. 20140330986) in conjunction with Wenocur, et al. (U.S Pub. No. 20030041110). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 8-13, regarding allowance of the application. Examiner asserts that claims 1-23 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Wenocur -- Bowes teach the aforementioned limitations of independent claims 1, 10 and 17 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

	In regards to Claims 18 and 22, the applicant recites the limitation “a first data entry”, this is unclear because a first data entry was already previously recited in independent claim 17. This creates confusion as to which data entry the applicant is referring to. If it is the same first data entry recited in the independent claim or if it is a new embodiment of a first data entry. The specification states on Par. (0076) “compressing a certificate chain based on a first mapping to generate a compressed certificate chain, wherein the certificate chain includes a first data entry and the compressed certificate chain includes a first index in place of the first data entry, and transmitting the compressed certificate chain to a neighboring node to perform the authentication procedure with the neighboring node based on the first data entry.”. Therefore it will be broadly and reasonably interpreted that a first data entry is referring Examiner suggest amending the claims by using the phrase “the” in front of first data entry to recite consistent claim language and to eliminate confusion. 

Claims 19-21 are being additionally rejected for being dependent on a rejected base claim.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8, 10, 12, and 15-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) 

Regarding Independent Claim 1 (Currently Amended), Wenocur teaches a method comprising: compressing a first certificate chain based on …….to generate a compressed certificate chain, (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (0332) "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key");
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
and transmitting the compressed certificate chain to a neighboring node to perform an authentication procedure with the neighboring node based on the first data entry (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions. decompression and compression and file packaging. e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping Kev, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped- Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption. extract the data encryption key. Decrypts the data which is digitally signed. and verifies the signature of the data and the certificate chain of the Sender').
compressed certificate chain ((Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
	However Wenocur does not explicitly teach a compression dictionary, and the …. certificate chain includes a first index in place of the first data entry, and the compression dictionary indicates a first mapping between the first index and the first data entry.
	Wherein Bowes teaches a compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
and the compression dictionary indicates a first mapping between the first index and the first data entry (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
the …. certificate chain includes a first index in place of the first data entry (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include a compression dictionary and in the compression dictionary indicating a mapping between the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the effectiveness and efficiency of the compression process is that much more enhanced because by corresponding the index values to the data entries the user can identify and detect the larger data entries found in compressed certificates. This provides a solution to battery powered devices and saving substantial amounts of battery power when in transmission because by implementing a compression dictionary that can identify larger certificates the compression process can lower the size, save energy usage and provide smaller compact data which in return extends the operational life of nodes.  

Regarding Dependent Claim 3 (Currently Amended), the combination of Wenocur and Bowes teach the method of claim 1, Wenocur teaches the method of claim 1, wherein the first certificate chain comprises a chain of X.509 certificates, the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates, and wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Dependent Claim 8 (Original), Wenocur, does not explicitly teach the method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an  
Wherein Bowes teaches the computer-implemented method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing (uncompress the compressed data) based on a second mapping to generate an uncompressed certificate (uncompress the path dictionary, quantity of segment strings, quantity of path nodes etc.))
uncompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; uncompressed certificate chain (uncompressing of digital certificates by uncompressed module)), (Par. (0029) “This may be desirable if, for example, the content delivery server accepts digital certificates of a maximum size and rejects digital certificates that are larger than the maximum size. If the client request is certificate chain (accepted digital certificates))
wherein the ……. certificate chain includes the first data entry in place of the first index (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include decompressing the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, and the uncompressed certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important 
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified.


Regarding Independent Claim 10 (Currently Amended), Wenocur teaches a method comprising: receiving a compressed certificate chain from a neighboring node; (Par.(0560) "Outside of the scope of the protocol the Sender of the message receives the Compact Certificate for the Recipient of the message. For example, a Story message played by a Story Enabled Client might include the Compact Certificate for the Recipient as part of the data associated with an active region of the display or other user interface component."; receiving of compressed certificate (compact certificate))
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
and performing an authentication procedure with the neighboring node based on the first data entry. (Par. (0254-0255) "The Story Servers each have a unique certificate, and the Clients can have either unique or shared certificates. If there client has a unique certificate, then strong security properties, such as client authentication based on access to a unique private key, are possible. [ .. ] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys"; authentication procedure) (Par. (0307) "At the end of this phase the parties will be mutually authenticate to each other.") (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages, requests for subfiles." (Par. (0655) ""the Sender extracts their own
priv.= 1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping key. and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) ""Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender").
However Wenocur does not explicitly teach a compression dictionary decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, and the decompressed certificate chain includes a first data entry in place of the first index, and the compression dictionary indicates a first mapping between the first index and the first data entry;
Wherein Bowes teaches decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, and the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the compressed certificate chain (uncompress the compressed data) based on a first mapping to generate an decompressed certificate (uncompress the path dictionary, quantity of segment strings, quantity of path nodes etc.))
and the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; uncompressed certificate chain (uncompressing of digital certificates by uncompressed module)), (Par. (0029) “This may be desirable if, for example, the content delivery server accepts digital certificates of a maximum size and rejects digital certificates that are larger than the maximum size. If the client request is associated with a large quantity of content paths, the placement of the content paths in the digital certificate may exceed the maximum size.”; certificate chain (accepted digital certificates))
 a compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
and the compression dictionary indicates a first mapping between the first index and the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include a compression dictionary and in the compression dictionary indicating a mapping between the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the 


Regarding Dependent Claim 12 (Currently Amended), the combination of Wenocur, and Bowes teach the method of claim 10, Wenocur further teaches the method of claim 10, further comprising: extracting a second data entry from the compressed certificate chain (Par.(0601-0603) "Embodiment of Method for Compressed Digital Certificate [ .. ] Algorithm used by Certificate Issuer to sign the certificate, Algorithm to be used with the Subject's first public key, Algorithm to be used the Subject's second or subsequent public key, Length of each public key, Length of Certificate Issuer's signature, Parameters for each of the algorithms such as the exponent to use with RSA public key, Subject Name and/or Character Set of Subject Name, and Issuer Name and/or Character Set of Issuer Name."; embodiments of a compressed certificate. extracting a second data entry (algorithm used by certificate (compressed) to be used (extracted) with subject’s second, common data object header includes field types version content length (second data entry into first)
determining that the first mapping does not include the second data entry; and (Par. (0378)" Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to
the Finish record to be sent"; first mapping does not include second data entry)
incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) "A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length"; multiple data entries (type version content-length) second data entry (content length) with second index
 (represented by value of 3 bytes). (Par. (0605)" A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent"; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate. Unsigned integer that is incremented (second index value) (Examiner Notes: instant application 16/515,953 states in Specification Par. (0062) "the data entry could be a key/value pair. a field name and corresponding field value. a line of comma-separated values. A data string. and so forth. In one embodiment. the data entry may be a field and/or corresponding field value derived from an X. 509 certificate.")

Regarding Dependent Claim 15 (Currently Amended), the combination of Wenocur, and Bowes teach the method of claim 10, Wenocur further teaches the method of claim 10, wherein the decompressed certificate chain comprises a chain of X.509 certificates, and the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Dependent Claim 16 (Currently Amended), the combination of Wenocur, and Bowes teach the method of claim 10, Wenocur further teaches the method of claim 10, wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. ((Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Independent Claim 17 (Currently Amended), Wenocur teaches a wireless network, comprising: a first node that includes: a first memory storing a first set of instructions (Par. (0099); Figure 2 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus, (0119)-(0120), (0141 );
and a first processor that executes the first set of instructions to perform the steps of: (Figure 4, label 162; processor of Story Server compressing certificate) compressing a first certificate chain…… to generate a compressed certificate chain, and (Par. (0253-0255) "StoryMail Compact Certificates [ .. ] Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure  to communicate Story Messages [ .. ] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties. The certificates have the following format:"; story server compact (compressing) certificates into small certificates)
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
transmitting the compressed certificate chain across the wireless network
(Par. (0253)-(0267), (0307)-(0340). (0599), [0654)-(0658); "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; "The KID for the MK is the hash of the MK itself, but it is the index to this table"; "wherein the trusted entity comprises a Compact
Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public kev"J;
and a second node that includes: a second memory storing a second set of instructions (para [0099), (0119)-(0120) Figure 5 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus,
[0141), 
and a second processor that executes the second set of instructions to perform the steps of: receiving the compressed certificate chain, and (Par. (0599) The method of embodiment (40), wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key."; process of a compact (compressed) certificate) , (Par. (0616) "from Sender to Recipient using a public key of the recipient and provides data privacy plus integrity using the
Encrypted-Data primitive and provides data authenticity using a public key digital signature and provides the certificate chain of the Sender."; receiving compact (compressed (certificate chain)), (Par. (0634) "The first and second messages can be cryptographically processed using public key operations such as RSA, and these messages will have substantially the same format and cryptographic processing, and received certificate chain)
performing an authentication procedure with the first node based on the decompressed certificate chain (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.= 1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed- Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender';.
compressed certificate chain ((Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
However Wenocur does not explicitly teach based on a compression dictionary, and the compressed certificate chain includes a first index in place of the first data entry, and the compression dictionary indicates a first mapping between the first index and the first data entry, decompressing the compressed certificate chain based on the compression dictionary to generate a decompressed certificate chain, and
based on a compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
the compression dictionary indicates a first mapping between the first index and the first data entry, ((Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
based on the compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
decompressing the compressed certificate chain….. to generate a decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate (uncompress the compressed data) to generate a decompressed certificate (uncompressed certificates with path dictionary, quantity of segment strings, quantity of path nodes etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include a compression dictionary and in the compression dictionary indicating a mapping between the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the effectiveness and efficiency of the compression process is that much more enhanced because by corresponding the index values to the data entries the user can identify and detect the larger data entries found in compressed certificates. This provides a solution to battery powered devices and saving substantial amounts of battery power when in transmission because by implementing a compression dictionary that can identify larger certificates the compression process can lower the size, save energy usage and provide smaller compact data which in return extends the operational life of nodes.  

Regarding Dependent Claim 22 (Original), the combination of Wenocur, and Bowes teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein the first certificate chain comprises a chain of X.509 certificates, and a first data entry included in the chain of X.509 certificates comprises at least one of a field name and a field value. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Dependent Claim 23 (Original), the combination of Wenocur, and Bowes teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein compressing the certificate chain comprises performing an elliptic curve compression operation on a public key portion of the certificate chain. (Par. (0304); "operations could be replaced with any asymmetric encryption system such as Elliptic Curve"; ECC operation used on certificate chain, [0671 )" secure 



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) in further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as
"Subasic").

Regarding Dependent Claim 2 (Currently Amended), the combination of Wenocur, and Bowes does not explicitly teach the method of claim 1, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the method of claim 1, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1.2). first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) "by reducing the size of certificates from what has been used in the past"; compressed (reduced) certificates), (Par. (0008) "significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates."; first data entry (fragments/ packets). (Par. (0021) "This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the fragmentation of messages required to exchange the certificates."; first data entry (fragmentation of messages). (Par.(0023) "ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and inserted into the MAP field 201 of frames 200. For example, if the ECDSA certificate 202 consists of 200 bytes, it may be split into 10 fragments 203 of 20 bytes each. An index byte 204 is combined with each fragment 203 and then and added to the MAP field 201 "; compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) "ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes"; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic within the teachings of and Bowes to include the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by 
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices.


Claim 4, 11, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) in hereinafter referred to as "Madhavan") 

Regarding Dependent Claim 4 (Currently Amended), the combination of Wenocur and Bowes teach the method of claim 1, Wenocur further teaches the method of claim 1, wherein compressing the certificate chain comprises: …..  in the first certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain with first data entry (certificate chain with messages and data))
However Wenocur do not explicitly teaches the method of claim 1, wherein compressing the first certificate chain comprises: determining that the first mapping includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and replacing the first data entry with the first index 
Wherein Bowes teaches replacing the first data entry with the first index (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
determining that the first mapping includes the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include replacing the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the effectiveness and efficiency of the compression process is that much more enhanced 
However Wenocur and Bowes do not explicitly teach determining that the first data entry corresponds to the first index in the first mapping
determining that the first data entry corresponds to the first index in the
first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur and Bowes to determining that the first data entry corresponds to the first index in the first mapping because of the analogous concept of secure wireless 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.

Regarding Dependent Claim 11 (Currently Amended), Wenocur does not explicitly teach the method of claim 10, wherein decompressing the compressed certificate chain comprises: determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping; 
Wherein Bowes teaches decompressing the compressed certificate chain comprises: (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate chain (uncompress the compressed data of the certificates)
decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate chain (uncompress the compressed data of the certificates)
in the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 decompressing the certificate chain (uncompress the compressed data of the certificates)
replacing the first data entry with the first index (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to replacing or in place of entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
determining that the first mapping includes the first index; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, 
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified.
However Wenocur, and Bowes do not explicitly teach determining that the first index corresponds to the first data entry in the first mapping; and
Madhaven teaches determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static.  content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur and Bowes to include determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.

Regarding Dependent Claim 18 (Currently Amended), the combination of Wenocur and Bowes teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein the first processor compresses the first certificate chain by: determining that the first certificate chain includes a first data entry; (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (03321 "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"); (Figure 4, label 162; processor of Story Server compressing certificate)
in the first certificate chain. (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain with first data entry (certificate chain with messages and data))
However Wenocur does not explicitly teach replacing the first data entry with the first index …... determining that the first mapping also includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and
Wherein Bowes  teaches replacing the first data entry with the first index in the first certificate chain. Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to replacing or in place of entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. 
determining that the first mapping also includes the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, to include replacing the first data entry with the first index in the first certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a method of replacing the first data entry with the first index in the certificate chain, this allows the faster transmission in the secure exchange for devices attempting to authenticate each other. Because the indexes or indices or smaller in size than the data entry of a certificate chain there arises drawbacks on the generation of the compressed chains. By replacing the data entries there becomes an increase in compression generation and efficiency and indexes or indices serve the purpose of consuming fewer bits than the corresponding data entry.

However Wenocur and Bowes do not explicitly teach determining that the first data entry corresponds to the first index in the first mapping; and
Wherein Madhavan teaches determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC
3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number
(index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values
(algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur and Bowes, to include determining that the first mapping also includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping because of the analogous concept of secure wireless communication by 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.


	Regarding Dependent Claim 19 (Currently Amended), Wenocur teaches the first certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
the compressed certificate chain. (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
	However Wenocur does not explicitly teach the wireless network of claim 18, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate … includes a greater number of bits than the … certificate ….
Wherein Bowes teaches the wireless network of claim 18, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate … includes a greater number of bits than the ….certificate … (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries with bits as binary numbers)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur and Madhavan for the reasons discussed in claim 18 stated above. 

Regarding Dependent Claim 20 (Currently Amended), claim 20 recites similar limitations as claim 11 and the teachings of Wenocur, Bowes and Madhavan address all the limitation discussed in Claim 11 and are thereby rejected under the same grounds.

Regarding Dependent Claim 21 (Original), claim 21 is dependent of claim 18 but recites similar limitations as claim 12 and the teachings of Wenocur Bowes and Madhavan address all the limitation discussed in Claim 12 and are thereby rejected under the same grounds.


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), and Benkert et al. (U.S Pub. No. 20190180371, hereinafter referred to as “Benkert;”) in further view of Tseng et al. (U.S Pub. No. 20150256347, hereinafter referred to as " Tseng").
 

Regarding Dependent Claim 5 (Currently Amended), the combination of Wenocur and Bowes teach the method of claim 1, Wenocur further teaches
the method of claim 1, wherein compressing the first certificate chain comprises: (Par. (0550) “One or both of these two values can appear inside a Compact Certificate that appears in the Story. In this case, the digital signature on the certificate is verified to confirm that this is an authorized certificate.”; compressing the first certificate (compact certificate))
 identifying a second data entry included in the first certificate chain; (Par. (0634) “the same format and cryptographic processing, [..] verify the the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; identifying (verifying) a second data entry included in the first certificate chain (certificate chain with first and second messages and data))
However Wenocur do not explicitly teach determining that the first mapping does not include the second data entry; and incorporating the second data entry into the first mapping at a position that corresponds to a second index
Wherein Bowes teaches the first mapping (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 mapping located in the compression dictionary that maps the index to the data entry))
first mapping at (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500). The end-of-node indicator may be the code for sentinel value 420 added to segment list tree 400”; mapping located in the compression dictionary that maps the index to the data entry))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, to include a first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Bowes includes a process in which there is a first mapping corresponding to a compression dictionary that maps out the data entries to index values. This is significant because it provides and indication to user of which data entry corresponds to which index and organizes the compression of 
However Wenocur and Bowes do not explicitly teach determining that … .. does not include the second data entry; and incorporating the second data entry into …. a position that corresponds to a second index
Wherein Benkert teaches determining that …. does not include the second data entry; and (Par. (0043) “Bank A generates and records a create ownership certificate transaction that outputs an empty ownership certificate A that identifies Bank A as owner of custodial account A. Upon being notified of the output of the empty ownership certificate A, the custodian may generate and record a fill ownership certificate transaction that inputs the empty ownership transaction A and outputs a filled ownership certificate A that further lists the shares of stock A as the asset held in custodial account A”; determining that the first mapping does not include a second data entry (certificate A that is empty only outputs transaction A), (Claim 6: generating a create ownership certificate transaction that outputs a first empty ownership certificate, the first empty ownership certificate identifying a custodian and a custodial account that holds the first asset; recording in the distributed ledger the create ownership certificate transaction; sending to the custodian the first empty ownership certificate”; determining (identifying) that the first mapping does not include the second data entry (empty certificate transaction )(Examiner notes: in the instant application the specification does not provide an example or definition of how it is determined that the first mapping does not include the second data entry. Therefore it will be broadly and reasonably interpreted that the determining a first mapping does not include a second data entry corresponds to an empty data/transaction In the certificate or a certificate with its data/transaction only occupying a single data/transactional record and not two or more transaction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Benkert within the teachings of Wenocur, and Bowes to include determining that the first mapping does not include the second data entry because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Benkert includes identifying a second data entry that is included in the certificate chain, this provides the proper security measures and properties for the certificate chain. By identifying before transmission a further data entry that corresponds to the mapping it will prevent from the device trying to authenticate its identity and join a wireless network from sending the second data entry to the wrongful or unauthorized entity in exchange. This system of checks by identifying and determining other data entries in the certificate chain not only enhances protection but in return creates a strong sense of integrity in the system.
The motivation to combine these references is because by identifying prior to transmission multiple data entry it saves the device time and energy from possible vulnerabilities from not properly identifying and storing data entries. This will promote efficiency in the compression process and extend the life cycle of devices attempting to authenticate and join a network.

Wherein Tseng teaches incorporating the second data entry into the ….a position that corresponds to a second index (Par. (0061) “The CA 100 (or e.g. the certificate [..] a first entry comprising index 5, derived secret key K12, and height 1 (indicating that a node having the derived secret key K12 has a height of 1 up from its leaf node); and a second entry comprising index 3”; incorporating the second data entry (second data entry) into the first mapping at a position that corresponds to a second index (index 3))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tseng within the teachings of Wenocur, Bowes and Benkert to include incorporating the second data entry into the first mapping at a position that corresponds to a second index because of the analogous concept of verification of data entries using digital certificates. Tseng includes a process of incorporating a second data entry with a position that corresponds to a second index, this is important because it clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of 
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.



 Regarding Dependent Claim 9 (Currently Amended), the combination of Wenocur, does not explicitly teach the method of claim 1, further comprising: determining, at the neighboring node, that the second mapping does not include the first data entry; and incorporating the first data entry into the second mapping at a position that corresponds to the first index.
Wherein Bowes teaches the second mapping (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500). The end-of-node indicator may be the code for sentinel value 420 added to segment list tree 400”; second mapping (one or more pairs) located in the compression dictionary that maps the index to the data entry))
 claimed invention to combine the teachings of Bowes within the teachings of Wenocur for the reasons discussed in dependent claim 5 stated above.
However Wenocur and Bowes do not explicitly teach determining, at the neighboring node, that the second …. does not include the first data entry; and incorporating the first data entry into the second ….. at a position that corresponds to the first index.
Wherein Benkert teaches determining, at the neighboring node, that the second …. does not include the first data entry; (Par. (0043) “Bank A generates and records a create ownership certificate transaction that outputs an empty ownership certificate A that identifies Bank A as owner of custodial account A. Upon being notified of the output of the empty ownership certificate A, the custodian may generate and record a fill ownership certificate transaction that inputs the empty ownership transaction A and outputs a filled ownership certificate A that further lists the shares of stock A as the asset held in custodial account A”; determining that the first mapping does not include a second data entry (certificate A that is empty only outputs transaction A), (Claim 6: generating a create ownership certificate transaction that outputs a first empty ownership certificate, the first empty ownership certificate identifying a custodian and a custodial account that holds the first asset; recording in the distributed ledger the create ownership certificate transaction; sending to the custodian the first empty ownership certificate”; determining (identifying) that the first mapping does not include the second data entry (empty certificate transaction )(Examiner notes: in the instant application the specification does not provide an example or definition of how it is determined that the first mapping does not include the second data entry. Therefore it will be broadly and reasonably interpreted that the determining a first mapping does not include a second data entry corresponds to an empty data/transaction In the certificate or a certificate with its data/transaction only occupying a single data/transactional record and not two or more transaction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Benkert within the teachings of Wenocur and Bowes for the reasons discussed in dependent claim 5 stated above.
However Wenocur, Bowes and Benkert do not explicitly teach and incorporating the first data entry into the second mapping at a position that corresponds to the first index.
Wherein Tseng teaches and incorporating the first data entry into the second ….. at a position that corresponds to the first index. (Par. (0061) “The CA 100 (or e.g. the certificate [..] a first entry comprising index 5, derived secret key K12, and height 1 (indicating that a node having the derived secret key K12 has a height of 1 up from its leaf node); and a second entry comprising index 3”; incorporating the second data entry (second data entry) into the first mapping at a position that corresponds to a second index (index 3))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tseng within the teachings of Wenocur, Bowes and Benkert for the reasons discussed in dependent claim 1 stated above.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), Benkert et al. (U.S Pub. No. 20190180371, hereinafter referred to as “Benkert;”) and Tseng et al. (U.S Pub. No. 20150256347, hereinafter referred to as " Tseng"). in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 6 (Currently Amended), the combination of Wenocur and Bowes do not explicitly teach the method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. 
Wherein Suzuki teaches the method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal Bin the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing terminal list 600 (the attribute-certificate-issuing terminal list 620)."; when the authentication procedure has completed (after the revocation process). data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki within the teachings of Wenocur, Bowes, Benkert and Tseng to include flushing the second data entry and the second index from the first mapping when the authentication procedure has completed because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these references is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), Gopal et al. (U.S Pub. No. 20190268017, hereinafter referred to as "Gopal") and Mcgrew et al. ("The Compressed X.509 Certificate Format draft-pritikin-comp-x509-00" retrieved from IDS, hereinafter referred to as Mcgrew) in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 7 (Currently Amended), the combination of Wenocur and Bowes do not explicitly the method of claim 1, wherein the first mapping is pre-populated with a first set of data entries prior to compressing the first certificate chain, wherein compressing the first certificate chain comprises dynamically populating the first mapping with a second set of data entries, and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed.
Wherein Gopal teaches the method of claim 1, wherein the first mapping is pre- populated with a first set of data entries prior to compressing the first certificate chain (Par. (0111) "the result of this training is stored in a file called "dictionary," which is loaded before compression and decompression. Through use of the dictionary, the compression ratio achievable on small data is improved. In addition to the training approach, Zstandard can also use user-defined prepopulated compression dictionaries"; before compression first mapping (compression dictionary) is pre-populated)
 claimed invention to combine the teachings of Gopal within the teachings of Wenocur, and Bowes to include the first mapping is pre- populated with a first set of data entries prior to compressing the first certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Gopal implements a process of pre-populating a set of data entries before compressing the certificate chain. By utilizing the indexes table and mappings of a compression dictionary and populating the certificate chain with sets of data entries it maximizes the compression efficiently and allows the user trying to authenticate itself and join a network to send smaller and faster bits of data entries in the certificate chain without slow transmission delay or over use of energy. By making it a priority to pre-populate the data entry before exchanging information with another user it provides reoccurring principles to allows frequency analysis, and aid to the authentication and encryption process of devices attempting to join the network. By prepopulating certificate chains with sets of data it allows devices to be able to recognize and identify reoccurring features so after the completion of compressing the certificate users of devices can be assured that the corresponding sets of data are maintained are reflected in the certificate chains.
The motivation to combine these references is because it facilitates the increase efficiency in the compression process of certificate chains and allows devices to recognize and identify reoccurring features present in certificate chains for a more secure and effective authorization process.

Wherein Mcgrew teaches wherein compressing the first certificate chain
comprises dynamically populating the first mapping with a second set of data entries, (Page 4 section 2.1 "the dictionary is fed into the compressor, and no output is produced while the dictionary is processed, but the compressor state is updated and maintained; after that, the data input is compressed"; compressing the certificate includes dynamically populated (updated and maintained) the first mapping (dictionary
and compressor state) with a second set of data entries (data input)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mcgrew within the teachings of Wenocur, Bowes and Gopal to include dynamically populating the first mapping with a second set of data entries because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Mcgrew includes a method a dynamically populating or maintaining and continuously updating the mapping with another set of data entries, this allows mapping to produce reoccurring data entries to make authentication and verification of device more efficient. This action coupled to pre-loading or pre-populating data entries before compression leads to in return a more 
The motivation to combining these references is because by dynamically updating, populating and maintaining the mapping with other sets of data entries it facilitates the growth and effectiveness of devices attempting to authenticate and join a network by providing reoccurring certificate chains with the corresponding data entries that can be trusted and are secure.
However Wenocur, Bowes, Gopal, and Mcgrew do not explicitly teach and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed.
Wherein Suzuki teaches and further comprising removing the second set of
data entries from the first mapping when the authentication procedure has completed. ((Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600"; removing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list), (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system
[ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list
720), and entries including public key certificates of the wireless terminal A and the wireless terminal C are deleted from the attribute-certificate-issuing terminal list 600 (the
attribute-certificate-issuing terminal list 620)."; when the authentication procedure has completed (after the revocation process). data entry with index (terminal A) is removed (deleted) from attribute certificate list (first mapping)
 claimed invention to combine the teachings of Suzuki within the teachings of Wenocur, Bowes, Gopal and Mcgrew to include removing the second set of data entries from the first mapping when the authentication procedure has completed because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki implements a process of removing a second set of data entries from the mapping when the authentication is finished. This prevents the system after authentication from being susceptible to interception, modification, alteration or misuse of data entry items that could cause harm to devices that have been verified and joined the network. By eliminating this possible vulnerability risk it assures the user that once authenticated data entries would not be susceptible to unauthorized user trying to impersonate and gain access.
The motivation to combine these references is because it increases the effectiveness and efficiency of compressing certificate chains and in return maintains the secure interaction and integrity of devices authenticated and in the network.






s 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 13 (Currently Amended), Wenocur, and Bowes do not explicitly the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping.
Wherein Suzuki teaches the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping). 

The motivation to combine these references is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), in further hereinafter referred to as "Das").

Regarding Dependent Claim 14 (Currently Amended), Wenocur, and Bowes do not explicitly teach the method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory.
Wherein Das teaches the method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory. (Page 4 (lines 42-50) "may allow the security device to detect a change associated with a server certificate chain, and invalidate a certificate cache entry associated with the server certificate chain (e.g., when the server certificate chain is changed due to a compromised server private key)"; prevent (invalidate) certificate chain from cache.), (Col. 10 lines 60-67 and Col. 11 lines 1-10 “may determine that certificate cache 320 does not store a certificate cache entry responsive to the query (e.g., since the certificate cache entry would include the original policy identifier rather than the updated policy identifier).”; certificate cache entry is not stored))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Das within the teachings of Wenocur, and Bowes to include determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory because of the analogous concept of secure wireless communication by 
The motivation to combine these references is because by preventing storage in cache memory certificate chains can conserve energy and provide effective and efficient transmissions of data without concerns of the user for lifecycle of the devices in terms of energy expended.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mani; Mehdi (U.S. No. 9860730 "Network Discovery By Battery Powered


Uhr; Joan Sun (U.S Patent. No. 20180294977) "SYSTEM FOR ISSUING
PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN, AND METHOD FOR
ISSUING PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN BY USING
SAME". Considered this application because it relates to the compression of keys, token and certificates of the like.

Brown; Michael S (U.S Pub. No. 20060036849 "Direct Communication Between A Secure Application And A Local Application Running On The
Same Device". Considered this application because it addressed the use of certificates in correlation to a computing device on a wireless network.

d.  Shelton   (U.S Pub. No. 20130074197) “RIGHTS MANAGED DISTRIBUTABLE SOFTWARE”, this reference discussed replacing the certificate chain data entry with an index value. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498